DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The claims require a control unit which sets a “fixed cycle” and a “varying cycle” based on one or more of a concentration of wastewater and a quantity of wastewater to output  a control signal.  However, the specification provides no information as to how to determine adjustments to either the fixed cycle or the varying cycle upon either the concentration or quantity of the wastewater.  For example, if the concentration of the wastewater is increased, is the duty cycle (percentage of time with the power switched on) increased or decreased?  If the quantity of wastewater is measured to be small, is the fixed cycle applied or is the varying cycle applied?  
The Office acknowledges it duty to weigh several factors as set forth in In re Wands per the discussion in MPEP 2164.01.  Thus, the Office presents the following discussion of the Wands factors:
The breadth of the claims - The claims are broad enough to encompass many different manners of adjusting the fixed cycle and varying cycle of the control unit based upon the concentration and/or quantity of wastewater, and the claims cover all of the potential variations.
The nature of the invention - The nature of the invention does not appear to weigh either for or against a finding of non-enablement.
The state of the prior art - The existence of Holmes et al (US 2005/0029124) is exemplary of the level of detail necessary for an enabling disclosure.  However, Holmes et al is also evidence that one of ordinary skill in the art was aware of enabling disclosures in the prior art.
The level of one of ordinary skill - The level of one of ordinary skill does not appear to weight either for or against a finding of non-enablement.
The level of predictability in the art - The level of predictability in the art does not appear to weight either for or against a finding of non-enablement.
The amount of direction provided by the inventor - The specification is devoid of guidance as to how to adjust the varying cycle based upon the measured concentration and/or quantity of wastewater.  No description of the circuitry or microprocessor involved in enabling the control signal to be generated is present.  
The existence of working examples - While there is no explicit description of a working example, there does appear to be a working example of sorts in the specification, e.g. fig. 5, which shows the fixed cycle being 4T in length and the varying cycle being either 1T, 2T or 3T in length.  However, there is no connection between these varying cycle lengths and which is applied based upon the measured concentration or quantity of wastewater.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure - Experimentation is needed to make and use the invention, including testing both the fixed cycle duration and the varying cycle duration against both the concentration and quantity of wastewater to be treated by electrocoagulation.
In total, the Wands factors weigh towards a conclusion of non-enablement as several factors are heavily weighted towards non-enablement and are sufficient to outweigh the evidence in factor (c) (i.e. the existence of Holmes et al).  Other factors do not appear to weigh for or against a finding of non-enablement.  
	For purposes of further examination, the Office will be making its “best guess” as to what structure is required by claim 1 and what steps are required by claim 6 based upon the disclosure as filed, in particular, the waveforms seen in figs. 2, 4, and 5.   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holmes et al (US 2005/0029124).

    PNG
    media_image1.png
    379
    330
    media_image1.png
    Greyscale
Holmes et al teach (see abstract, figs. 5 and 6, paragraphs [0050]-[0052]) a power control apparatus (50a) comprising a power supply unit (82) configured to output alternating current power, a control unit (control chips 555 and 4066) configured to set a fixed cycle (with duration equal to the half wavelength of the alternating current, i.e. from the time the alternating current passes zero to the next time the alternating current passes zero) and a varying cycle (with duration “t” that is variable based upon selection of resistors 86) which outputs a control signal, a switch unit (83) configured to control the alternating current power output by the power supply unit based upon the control signal and a rectification unit (81) configured to rectify the alternating current power controlled by the switch unit (83).  The power control apparatus produced the waveform seen in fig. 6 (reproduced here). 
Although Holmes et al fail to teach that the varying cycle was based on the concentration or quantity of wastewater in paragraphs [0050]-[0052], Holmes et al go on to teach (see paragraphs [0054]-[0057]) measuring the concentration of the water to be treated, sending a signal to a controller (53, fig. 2) which “send[s] a control signal to the variable voltage supply 50 to select the degree of power modulation or duty cycle of the time averaged voltage level.  Thus, the entirety of Holmes et al contemplates setting the varying cycle on the basis of at least the concentration of impurities in the water to be treated by electrolysis.
Regarding claim 2, as noted above, Holmes et al teach (see paragraph [0054]) including a sensor which measures the concentration of species in the water to be treated.
Regarding claim 3, per paragraph [0051], the control unit of Holmes et al included a zero-crossing trigger (91) which acted to turn the switch off at a point where the alternating current power output was zero volts.
Regarding claim 4, although Holmes et al describe the controlled time being a period of time when the switch was turned to off to prevent current flow, from an alternative viewpoint Holmes et al teach keeping the current at zero by leaving the switch in the off position and then varying the amount of time the current is on by adjusting the trigger point.  
Regarding claim 5, as seen in fig. 6, the varying cycle (from trigger point to zero crossing point) was applied during every fixed cycle (zero point to zero point).
Regarding claim 6, Holmes et al teach (as above, see figs. 5 and 6, paragraph [0050]-[0051] and [0054]-[0057]) a power control method for a device that electrolyzes a foreign substance in water by using direct current power, the power control method comprising: setting a fixed cycle (half-wavelength of the alternating current, i.e. zero point to zero point) and a varying cycle (based on trigger point t, adjustable by selection of different sets of resistors 86) based upon a signal from controller (53) of the concentration of the water, controlling an alternating current power output (82) in the fixed cycle and the varying cycle, and rectifying the alternating current power (via SCR 81) after it has been controlled in the fixed cycle and varying cycle.  
Regarding claim 7, per paragraph [0051], the control unit of Holmes et al included a zero-crossing trigger (91) which acted to turn the switch off at a point where the alternating current power output was zero volts.
Regarding claim 8, although Holmes et al describe the controlled time being a period of time when the switch was turned to off to prevent current flow, from an alternative viewpoint Holmes et al teach keeping the current at zero by leaving the switch in the off position and then varying the amount of time the current is on by adjusting the trigger point.  
Regarding claim 9, as seen in fig. 6, the varying cycle (from trigger point to zero crossing point) was applied during every fixed cycle (zero point to zero point).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794